     Case 2:19-cv-18713-KM-ESK Document 80 Filed 09/10/21 Page 1 of 3 PageID: 849


                                                                                              Arent Fox LLP / Attorneys at Law
                                                              Boston / Los Angeles / New York / San Francisco / Washington, DC




     September 10, 2021                                                                Eric Biderman
                                                                                       Counsel
                                                                                       212.457.5439 DIRECT
     VIA ECF                                                                           212.484.3990 FAX
                                                                                       eric.biderman@arentfox.com
     Honorable Edward S. Kiel
     United States Magistrate Judge for the District of New Jersey
     Martin Luther King Building & U.S. Courthouse
     50 Walnut Street
     Newark, NJ 07101


     Re:     Ameritas Life Ins. Corp. v. Wilmington Trust, N.A., USDCNJ no. 2:19-cv-18713

     Dear Judge Kiel:

     As you are aware, we represent non-party Life Equity, LLC (“Life Equity”). On behalf of Life
     Equity, per Your Honor’s request, we write to provide an update from Life Equity as to the status
     of its discussions with plaintiff Ameritas Life Insurance Corp. (“Ameritas”) regarding a resolution
     of the dispute related to the subpoena issued by Ameritas to Life Equity in the above matter, as
     well as in response to the letter from counsel for Ameritas provided earlier today (D.E. 79).

     At the outset, we reiterate, once again, that Life Equity has already produced documents in all
     three of the categories of documents outlined in Ameritas’ submission from earlier today. Life
     Equity has produced documents in those three categories related to the life insurance policy at
     issue that was issued on the life of Bernard Sarn (the “Sarn Policy”). Furthermore, as set forth
     more fully below, although Life Equity believes it has no further obligation to produce any
     additional documents in response to the subpoena issued to it by Ameritas (the “Ameritas
     Subpoena”), to resolve this matter amicably it is willing to produce documents in those three
     categories related to: (1) Liberty Planning, the agent on the Sarn Policy; and (2) another policy
     issued on the life of Sarn (the “Other Sarn Policy”) for which Life Equity has documents. Although
     these are the precise documents that Ameritas indicated that it wanted in its Reply Memorandum
     In Further Support Of Motion To Enforce Subpoena Directed To Life Equity, LLC (D.E. 58)
     (“Reply”), it is now seeking to move the proverbial goalposts and demand more documents from
     Life Equity that are not relevant.

     Life Equity’s Good Faith Efforts to Resolve This Matter

     In accordance with the Court’s directions, Life Equity conducted a search using the search terms
     that were used in connection with a similar dispute between Ameritas and the defendant in this
     matter. As communicated to counsel for Ameritas on July 17, 2021, a search of documents in Life



Smart In
Your World                                  1301 Avenue of the Americas, 42nd Floor / New York, NY 10019-6040 / arentfox.com
Case 2:19-cv-18713-KM-ESK Document 80 Filed 09/10/21 Page 2 of 3 PageID: 850

                                                                            Honorable Edward S.
                                                                            Kiel
                                                                            September 10, 2021
                                                                            Page 2



Equity’s records containing any of those terms yielded approximately 35,000 documents.
Reviewing such a large number documents would place an undue burden on Life Equity, as Life
Equity would need to devote significant time and financial resources to conduct such review far
beyond what is required for the recipient of a non-party subpoena like Life Equity. Per the request
of counsel for Ameritas, we then removed the terms that produced the most results, specifically,
the terms “Advanced”, “Aggregate”, “Gross”, “History”, “Liberty”, “speculate”, “speculator”,
“speculative”, and “Stranger”, (collectively, the “Highlighted Terms.”) However, that modified
search still yielded an unworkable number of approximately 17,000 documents, which would still
impose an undue burden on Life Equity. We communicated to counsel for Ameritas that this
modified search without the Highlighted Terms still yielded an unworkable number of documents
on August 17, 2021. On August 18, 2021, counsel for Ameritas did not agree to remove all of the
Highlighted Terms, without which there was still an unworkable number of documents. Rather,
counsel for Ameritas agreed only to remove the terms “History” and “Advanced” and then
demanded that Life Equity run new searches with variations on the Highlighted Terms, and of
course the other terms on the list that separately yielded approximately 17,000 documents.

At that point, it became clear to us that seeking to agree on search terms in a piecemeal fashion
would not be productive since doing so had left the parties no closer to an agreement than they had
been previously. Thus, Life Equity sought to craft an alternative proposal aimed at getting the
precise documents that Ameritas indicated it wanted. In its Reply Ameritas indicated that the two
main categories of documents it wants are documents in Life Equity’s possession related to the
Other Sarn Policy (which is not at issue in this matter) and documents related to Liberty Planning.
As such, on August 31, 2021, the undersigned counsel proposed to counsel for Ameritas that Life
Equity produce all of the documents in its file for the other Sarn policy and all documents related
to Liberty Planning – the broker for the Sarn Policy. This proposal was soundly rejected by counsel
for Ameritas. Today’s submission from counsel for Ameritas does not disclose the entire August
31 proposal from the undersigned counsel, and wrongly states that the undersigned counsel only
offered to produce documents containing the term “Liberty Planning.”

We are at a loss of why this latest proposal was unacceptable to Ameritas. Life Equity’s file on
the Other Sarn Policy and Life Equity’s documents mentioning Liberty Planning fall within the
three categories of documents outlined in today’s submission from Ameritas. In fact, Life Equity
has already produced documents within those three categories with respect to the Sarn Policy.
Ameritas now wants additional documents in those three categories even though Life Equity has
produced to Ameritas the overall instructions for due diligence and due diligence notes on the Sarn
Policy. The terms that Ameritas has demanded that Life Equity use to search its documents not
only create an undue burden, as outlined above, but go far beyond the due diligence that was done
as to Sarn.
 Case 2:19-cv-18713-KM-ESK Document 80 Filed 09/10/21 Page 3 of 3 PageID: 851

                                                                               Honorable Edward S.
                                                                               Kiel
                                                                               September 10, 2021
                                                                               Page 3



 In addition, we reject any suggestion that Life Equity failed to confer in good faith. As noted, Life
 Equity conducted searches of the search terms suggested by the Court and then identified Ameritas
 the ones that yielded the most documents. Ameritas only agreed to remove two of those terms
 from its list and at no point offered or agreed to shorten the list of search terms in any meaningful
 manner. Then, when Life Equity came up with its alternative proposal, Ameritas rejected it
 without any counterproposal. Based on this, as well as the fact that today’s submission from
 counsel for Ameritas misrepresents the nature of the undersigned’s August 31 proposal, it is clear
 that not only did Life Equity act in good faith, but Ameritas is the party that failed to act in good
 faith.

 While we do not believe that Life Equity has any further obligations with respect to Ameritas’
 subpoena, in order to resolve this matter, Life Equity stands willing to produce its file on the other
 Sarn policy and all documents in its possession that mention Liberty Planning. As such, to the
 extent issues an order requiring Life Equity to produce additional documents in response to
 Ameritas’ subpoena, we request that such order be limited to: (1) all documents in Life Equity’s
 possession related to the other Sarn policy; and (2) all documents in Life Equity’s possession that
 mention the term “Liberty Planning.”

 We look forward to addressing these issues with Your Honor at the September 14, 2021 hearing
 in this action, which we understand will address the issues related to Ameritas’ subpoena to Life
 Equity. To the extent this is not the case, we request a separate hearing on the issues related to the
 Ameritas subpoena.

 Sincerely,

 /s/Eric Biderman
Eric Biderman

Attorney for Life Equity, LLC
